Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Stango on 2/11/2021.

The application has been amended as follows: 

4. (Currently Amended) The combustor of claim 1, wherein the kink of the shell is a point in the shell at which [[the]] a cross sectional area of the combustor changes.

8. (Currently Amended) The combustor of claim 1, 

16. (Currently Amended) The combustor of claim [[5,]] 1, wherein the mounting orifice is circular, oval or slotted in shape.

Reasons for Allowance
Claims 1-4, 7-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Patel et al (US 20040159106 as referenced in OA dated 2/9/2021) and Ladd (US 20110011095 as referenced in OA dated 2/9/2021).
Patel discloses a combustor of a gas turbine engine with a v-shaped kinked shell and a v-shaped kinked heat shield panel with a mounting stud proximate the v-shaped kink of the kinked heat shield panel and orifice located proximate the v-shaped kink of the kinked shell.  Ladd teaches using a kinked washer for a combustor of a gas turbine engine.
Regarding claim 1, the prior art of record does not disclose, teach, or suggest, in combination with the other limitations of the claim, the mounting orifice is located at or on the kink of the shell.
Regarding claim 2-4, 7-18, the claims are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN KANG/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741